DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant Response to Official Action
The response filed on 6/2/2022 has been entered and made of record.
Acknowledgment 
Claims 2 and 12-19, cancelled on 6/2/2022, are acknowledged by the examiner. 
Claims 1 and 3-11, amended on 6/2/2022, are acknowledged by the examiner.  
Claims 20-36, added on 6/2/2022, are acknowledged by the examiner. 
Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependent claims have been considered but they are moot in view of the new grounds of rejection necessitated by amendments initiated by the applicant.  Examiner addresses the main arguments of the Applicant as below.
Regarding the claim objection, the amendment filed on 6/2/2022 addresses the issue. As a result, the claim objection is withdrawn.
Regarding the 35 U.S.C. 112(a) rejection, the amendment filed on 6/2/2022 addresses some issues.  As a result, the 35 U.S.C. 112(a) rejections related to sudden motion and histogram  are withdrawn.
Regarding the 35 U.S.C. 112(b) rejection, the amendment filed on 6/2/2022 addresses the issue.  As a result, the 35 U.S.C. 112(b) rejection is withdrawn.
Objections 
Claims 1 and 20 are objected.  Limitation “a sample container comprising a cavity” should be read “the [[a]] sample container comprising a cavity”.  Appropriate corrections are required.
Claims 30-36 are objected.  The numbers,  which label components, should be removed from the claims.
   
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function. Such claim limitations are a sample container, at least one camera, a data processing device, and a motion generation system in  claims 1, 4-7, and 10.  
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof. 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(a): 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112: 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6 and 10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph because of a new matter. The amended claims include the following claim limitation “wherein tiling the at least one image comprises tiling at least two images of the plurality of images”. The tiling operation is described from paragraphs [0061-0066] of the application specification.  However, there is nowhere in the specification indicates that “tiling the at least one image comprises tiling at least two images of the plurality of images”. As a result, limitation “wherein tiling the at least one image comprises tiling at least two images of the plurality of images” is a new matter, which is not described in the application as originally filed. The new matter is required to be canceled from the claims (Please see MPEP 608.04).  Since the limitation “tiling the at least one image comprises tiling at least two images of the plurality of images” does not have a support from the specification, in this Office action, the limitation “tiling the at least one image comprises tiling at least two images of the plurality of images” does not have patentable weight. 
Claims 6, 10, 20-29, and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 6, 20, and 31 recite "the same position". There is insufficient antecedent basis for this limitation in the claims.  Therefore, claim 6, 20, 30, and their dependent claims are indefinite and is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 20-29 and 31-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 20 and 31 recite "the presence of a sample . There is insufficient antecedent basis for this limitation in the claims.  Therefore, claim 20, 30, and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 10, 20, 22, 31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 10, 20, and 31 recite “comparing at least one pair of corresponding tiles”, or “compare at least two corresponding tiles”. It is not clear to readers from language of these claims what feature of the corresponding tiles, such as their size, their color values, their histogram, …, that should be compared.  Therefore, claims 10, 20, 31, and some of their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 20, 22, 31, and 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 20 and 31 recite “determining the presence of a sample in the sample container based on the comparison”. First, as it is mentioned in the previous  35 U.S.C. 112(b)  rejection, it is not clear to readers what feature of the corresponding tiles should be compared.  Second, the comparison result can have different outcomes such as an identical result or a different result.  In addition, the different result can be greater or smaller a certain reference threshold.  Hence, it is not clear to readers from the language of these claims that what type of the comparison result will be used to determine the presence of a sample in the sample container.  Therefore, the claim 20, 31, and some of their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
In this Office action, the 35 U.S.C. 103 rejections for some dependent claims of claims 20 and 31 are kept on hold due to lack of clarity information for several limitations in these claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 3, 11 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”).

Regarding claim 1, Holmes meets the claim limitations, as follows:
A method (i.e. A method) [Holmes: para. 0041] of detecting at least one sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in a sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]), comprising: (a) a sample container ((i.e. a sample container) [Holmes: para. 1122] (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027]) comprising a cavity (i.e. the cavities themselves may be a sample container) [Holmes: para. 1122], the volume of said cavity partially or fully occupied ((i.e. The interior of the cavity may have a volume of about 1,000 μLor less, 500 μLor less, 250 μLor less, 200 μL or less, 17 5 μL or less, 150 μL or less, 100 μL or less, 80 μL or less, 70 μLor less, 60 μLor less, 50 μLor less, 30 μLor less, 20 μL or less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μL or less, 1 μL or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, or 1 nL or less) [Holmes: para. 1119]; (i.e. In some embodiments, the centrifuge may be configured to accept a small volume of sample. In some embodiments, the cavity and/or sample vessel may be configured to accept a sample volume of 1,000 μLor less, 5004 or less, 250 μL or less, 2004 or less, 17 5 μL or less, 1504 or less, 100 μL or less, 80 μLor less, 704 or less, 60 μL or less, 50 μL or less, 30 μL or less, 20 μLor less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μLor less, 14 or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, 1 nL or less, 500 pL or less, 100 pL or less 50 pL or less, 10 pL or less 5 pL or less, or 1 pL or less.) [Holmes: para. 1260]) with at least one solid sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075] and at least one fluid ((i.e. In some cases, the sample includes blood or other bodily fluid) [Holmes: para. 0075]; (i.e. The cavities themselves may form vessels that may contain and/or confine one or more fluid) [Holmes: para. 1122], and (b) at least one camera ((i.e. one or more cameras) [Holmes: para. 1324]; (i.e. Cameras described herein may be charge coupled device (CCDs) cameras, super-cooled CCD cameras, or other optical cameras. Such cameras may be formed on chips having one or more cameras, such as part of an array of cameras) [Holmes: para. 1395]; (i.e. the image capture device may be a digital camera. Image capture devices may also include charge coupled devices (CCDs) or photomultipliers and phototubes, or photodetector or other detection device such as a scanning microscope, whether back-lit or forward lit. In some instances, cameras may use CCDs, CMOS, may be lensless (computational) cameras (e.g., Frankencamera), open-source cameras, or may use any other visual detection technology known or later developed in the art) [Holmes: para. 0874]) capturing at least one image of the sample container ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras; (i.e. In some embodiments, the image capture device may be capable of capturing an image of a fluid within a tip. Alternatively, the image capture device may be capable of capturing an image of any sample within the device. In some embodiments, the image capture device may capture an image of a sample that is located at the end of a tip. For example, a sample may be located at the end of a tip opposite the pipette nozzle) [Holmes: para. 0877]); and  (c) a data processing device ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]; (i.e. a processor on the image capture device) [Holmes: para. 0163]) detecting at least one sample (i.e. detecting the presence or absence of an analyte) [Holmes: para. 1547] in the sample container by processing the at least one image ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]) captured by the at least one camera ((i.e. As an example, flow cytometry assays use microscopy to record images of cells passing by the optical detector)) [Holmes: para. 0520]; (i.e. Cameras may also be useful for detecting the concentration of one or more analyte in a sample. Cameras may be useful for imaging movement or change of a sample and/or analytes in a sample over time. Cameras may include video cameras that may capture images continuously. Cameras may also optionally capture images at one or more times (e.g., periodically, at predetermined intervals (regular or irregular intervals), in response to one or more detected event). For example, cameras may be useful for capturing changes of cell morphology, concentration and spatial distribution of entities in cells that are labeled with contrast agents (e.g. fluorescent dyes, gold nanoparticles) and/or movement. Cell imaging may include images captured over time, which may be useful for analyzing cell movement and morphology changes, and associated disease states or other conditions. Cameras may be useful for capturing sample kinematics, dynamics, morphology, or histology. Such images may be useful for diagnosis, prognosis, and/or treatment of a subject. An imaging device may be a camera or a sensor that detects and/or records electromagnetic radiation and associated spatial and/or temporal dimensions) [Holmes: para. 1041]); (d) a motion generation system ((i.e. a lifting mechanism such as the pipette, a robot, or other end-effector in the system) [Holmes: para. 1720]; (i.e. In one non-limiting example, a spring mechanism 9980) [Holmes: para. 0402]; (i.e. spinning rotor) [Holmes: para. 1326]; (i.e. apparatus may include a motor having a rotor and stator. The rotor may be configured to rotate about an axis of rotation) [Holmes: para. 0799]) putting the sample container in motion to lift or detach (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402]; (i.e. A sample may be dispensed and/or picked up from the cavity. The sample may be dispensed and/or picked up using a fluid handling system. The fluid handling system may be the pipette described elsewhere herein, or any other fluid handling system known in the art. The sample may be dispensed and/or picked up using a tip, having any of the configurations described elsewhere herein. The dispensing and/or aspiration of a sample may be automated. In some embodiments, a sample vessel may be provided to or removed from a centrifuge. The sample vessel may be inserted or removed from the centrifuge using a device in an automated process. The sample vessel may extend from the surface of the centrifuge, which may simplify automated pick up and/or retrieval. A sample may already be provided within the sample vessel. Alternatively, a sample may be dispensed and/or picked up from the samples vessel. The sample may be dispensed and/or picked up from the sample vessel using the fluid handling system.) [Holmes: para. 1321-1322]) the at least one solid sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075] in the sample container from a base of the sample container ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]; (i.e. The fluid handling system may dispense and/or aspirate a sample or other fluid, which may be a bodily fluid or any other type of fluid. The sample may include one or more particulate or solid matter floating within a fluid) [Holmes: para. 0698] – Note: The sample is floating, which indicates that the sample is off from the base of the sample container) prior to the at least one camera capturing at least one image of the sample container ((i.e. The static images may be captured at one or more point in time. The imaging devices may also capture video and/or dynamic images. The video images may be captured continuously over one or more periods of time.) [Holmes: para. 1372]; (i.e. Cameras may also be useful for detecting the concentration of one or more analyte in a sample. Cameras may be useful for imaging movement or change of a sample and/or analytes in a sample over time. Cameras may include video cameras that may capture images continuously. Cameras may also optionally capture images at one or more times (e.g., periodically, at predetermined intervals (regular or irregular intervals), in response to one or more detected event). For example, cameras may be useful for capturing changes of cell morphology, concentration and spatial distribution of entities in cells that are labeled with contrast agents (e.g. fluorescent dyes, gold nanoparticles) and/or movement. Cell imaging may include images captured over time, which may be useful for analyzing cell movement and morphology changes, and associated disease states or other conditions. Cameras may be useful for capturing sample kinematics, dynamics, morphology, or histology. Such images may be useful for diagnosis, prognosis, and/or treatment of a subject. An imaging device may be a camera or a sensor that detects and/or records electromagnetic radiation and associated spatial and/or temporal dimensions) [Holmes: para. 1041]; ((i.e. in some embodiments, the imaging device 3750 such as but not limited to a camera, a CCD sensor, or the like may be used with a centrifuge rotor 3800. In this example, the imaging device 3750 is stationary while the centrifuge rotor 3800 is spinning. Imaging may be achieved by using a strobed light source that is timed with the camera and spinning rotor) [Holmes: para. 1324-1325] – Holmes discloses that the imaging can be timed with the camera and the spinning rotor. Hence the camera can be scheduled to capture images after a certain spinning rotor’s operations, such as lifting or detached sample operations).
In the same field of endeavor Hunt further discloses the order between moving sample operation and capturing sample operation as follow:
(i.e. A method for preparing a sample using an ion beam according to an embodiment of the present disclosure comprises: directing a first ion beam having an intensity and having a first tilt angle toward said sample such that at least a portion of said sample is prepared by said first ion beam inside a vacuum chamber; illuminating at least a portion of said sample; rotating said sample using a rotation stage having more than one rotation angle and having a rotation axis that substantially intersects a portion of said first ion beam; capturing a substantially focused image of at least a portion of said sample; extracting in an instrument controller one or more features from said captured image; responding in said instrument controller to the extraction of said one or more features by performing at least one step from the group consisting of: changing the tilt angle of said first ion beam to a second tilt angle; changing the intensity of said first ion beam; and, changing the rotation angle of said rotation stage) [Hunt: col. 2, line 47-63]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes with Hunt to program the system to capture images of the sample after it is illuminated and aligned properly with the light source.  
Therefore, the combination of Holmes with Hunt will enable the system to obtain focused images of the sample [Hunt: col. 2, line 47-63]. 
Regarding claim 3, Holmes meets the claim limitations as set forth in claim 1.Holmes further meets the claim limitations as follow.
The method according to claim 1 (i.e. A method) [Holmes: para. 0041], wherein the motion (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402]  is a rotational and/or translational motion (i.e. In some embodiments, the tip of the pipette head may have a length. The direction of tip may be along the length of the tip. In some embodiments, the fluid handling apparatus may include a motor having a rotor and stator. The rotor may be configured to rotate about an axis of rotation. The axis of rotation may have any orientation with respect to the tip) [Holmes: para. 0799] and wherein the motion (i.e. In an embodiment, a point of service system or one or more modules within the system is configured to centrifuge a sample in a time period of at most about) [Holmes: para. 1567] lasts for at least 0.05 seconds and at most 5 seconds (i.e. 5 seconds or less) [Holmes: para. 1615].

Regarding claim 11, Holmes meets the claim limitations as set forth in claim 1.Holmes further meets the claim limitations as follow.
The method according to claim 1 (i.e. a method) [Holmes: para. 0041], further comprising estimating at least one feature of at least one sample (i.e. In some embodiments, the assay system is configured to perform cytometry assays. Cytometry assays are typically used to optically, electrically, or acoustically measure characteristics of individual cells. For the purposes of this disclosure, "cells" may encompass non-cellular samples that are generally of similar sizes to individual cells, including but not limited to vesicles (such as liposomes), small groups of cells, virions, bacteria, protozoa, crystals, bodies formed by aggregation oflipids and/or proteins, and substances bound to small particles such as beads or microspheres) [Holmes: para. 1834] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]), wherein the at least one feature comprises: 
- a shape of at least one of the sides of at least one sample ((i.e. Such characteristics include but are not limited to size; shape; granularity; light scattering pattern (or optical indicatrix); whether the cell membrane is intact; concentration, morphology and spatiotemporal distribution of internal cell contents, including but not limited to protein content, protein modifications, nucleic acid content, nucleic acid modifications, organelle content, nucleus structure, nucleus content, internal cell structure, contents of internal vesicles (including pH), ion concentrations, and presence of other small molecules such as steroids or drugs; and cell surface (both cellular membrane and cell wall) markers including proteins, lipids, carbohydrates, and modifications thereof) [Holmes: para. 1834] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- an area of at least one of the sides of at least one sample (i.e. sample vessel loading areas) [Holmes: para. 1964] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- a size of at least one sample (i.e. Such characteristics include but are not limited to size; shape; granularity; light scattering pattern (or optical indicatrix); whether the cell membrane is intact; concentration, morphology and spatiotemporal distribution of internal cell contents, including but not limited to protein content, protein modifications, nucleic acid content, nucleic acid modifications, organelle content, nucleus structure, nucleus content, internal cell structure, contents of internal vesicles (including pH), ion concentrations, and presence of other small molecules such as steroids or drugs; and cell surface (both cellular membrane and cell wall) markers including proteins, lipids, carbohydrates, and modifications thereof) [Holmes: para. 1834] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- a volume of at least one sample (i.e. when the volume of the sample is not sufficient to cover the surface area) [Holmes: para. 1903] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]); and/or 
- a color information of at least one sample (i.e. wherein the system is configured to perform (a) at least one sample preparation procedure selected from the group consisting of sample processing, centrifugation, separation, and chemical processing, and (b) multiple types of assays selected from the group consisting of immunoassay, nucleic acid assay, receptor based assay, cytometric assay, colorimetric assay) [Holmes: para. 0008] in the sample container ((i.e. The sample in each chamber) [Holmes: para. 0439]; (i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]).

Regarding claim 30, Holmes meets the claim limitations, as follows:
A system (i.e. a system) [Holmes: para. 0126] for detecting at least one sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in a sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]), comprising:  a container base (132) (i.e. the cartridge 9900 may have regions to accommodate one or more sample containers) [Holmes: para. 0397] configured to receive at least one sample container (10) ((i.e. a sample container) [Holmes: para. 1122] (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027]); a camera (50) ((i.e. one or more cameras) [Holmes: para. 1324]; (i.e. Cameras described herein may be charge coupled device (CCDs) cameras, super-cooled CCD cameras, or other optical cameras. Such cameras may be formed on chips having one or more cameras, such as part of an array of cameras) [Holmes: para. 1395]; (i.e. the image capture device may be a digital camera. Image capture devices may also include charge coupled devices (CCDs) or photomultipliers and phototubes, or photodetector or other detection device such as a scanning microscope, whether back-lit or forward lit. In some instances, cameras may use CCDs, CMOS, may be lensless (computational) cameras (e.g., Frankencamera), open-source cameras, or may use any other visual detection technology known or later developed in the art) [Holmes: para. 0874]) configured to capture at least one image of the sample container (10) ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras; (i.e. In some embodiments, the image capture device may be capable of capturing an image of a fluid within a tip. Alternatively, the image capture device may be capable of capturing an image of any sample within the device. In some embodiments, the image capture device may capture an image of a sample that is located at the end of a tip. For example, a sample may be located at the end of a tip opposite the pipette nozzle) [Holmes: para. 0877]); a motion generator system (30) ((i.e. a lifting mechanism such as the pipette, a robot, or other end-effector in the system) [Holmes: para. 1720]; (i.e. In one non-limiting example, a spring mechanism 9980) [Holmes: para. 0402]; (i.e. spinning rotor) [Holmes: para. 1326]; (i.e. apparatus may include a motor having a rotor and stator. The rotor may be configured to rotate about an axis of rotation) [Holmes: para. 0799]) configured to produce motion of the sample container (10) to lift or detach (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402]; (i.e. A sample may be dispensed and/or picked up from the cavity. The sample may be dispensed and/or picked up using a fluid handling system. The fluid handling system may be the pipette described elsewhere herein, or any other fluid handling system known in the art. The sample may be dispensed and/or picked up using a tip, having any of the configurations described elsewhere herein. The dispensing and/or aspiration of a sample may be automated. In some embodiments, a sample vessel may be provided to or removed from a centrifuge. The sample vessel may be inserted or removed from the centrifuge using a device in an automated process. The sample vessel may extend from the surface of the centrifuge, which may simplify automated pick up and/or retrieval. A sample may already be provided within the sample vessel. Alternatively, a sample may be dispensed and/or picked up from the samples vessel. The sample may be dispensed and/or picked up from the sample vessel using the fluid handling system.) [Holmes: para. 1321-1322]) the at least one sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075] in the sample container from a base of the sample container (10) ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]; (i.e. The fluid handling system may dispense and/or aspirate a sample or other fluid, which may be a bodily fluid or any other type of fluid. The sample may include one or more particulate or solid matter floating within a fluid) [Holmes: para. 0698] – Note: The sample is floating, which indicates that the sample is off from the base of the sample container) prior to the at least one camera (50) capturing at least one image of the sample container (10) ((i.e. The static images may be captured at one or more point in time. The imaging devices may also capture video and/or dynamic images. The video images may be captured continuously over one or more periods of time.) [Holmes: para. 1372]; (i.e. Cameras may also be useful for detecting the concentration of one or more analyte in a sample. Cameras may be useful for imaging movement or change of a sample and/or analytes in a sample over time. Cameras may include video cameras that may capture images continuously. Cameras may also optionally capture images at one or more times (e.g., periodically, at predetermined intervals (regular or irregular intervals), in response to one or more detected event). For example, cameras may be useful for capturing changes of cell morphology, concentration and spatial distribution of entities in cells that are labeled with contrast agents (e.g. fluorescent dyes, gold nanoparticles) and/or movement. Cell imaging may include images captured over time, which may be useful for analyzing cell movement and morphology changes, and associated disease states or other conditions. Cameras may be useful for capturing sample kinematics, dynamics, morphology, or histology. Such images may be useful for diagnosis, prognosis, and/or treatment of a subject. An imaging device may be a camera or a sensor that detects and/or records electromagnetic radiation and associated spatial and/or temporal dimensions) [Holmes: para. 1041]; ((i.e. in some embodiments, the imaging device 3750 such as but not limited to a camera, a CCD sensor, or the like may be used with a centrifuge rotor 3800. In this example, the imaging device 3750 is stationary while the centrifuge rotor 3800 is spinning. Imaging may be achieved by using a strobed light source that is timed with the camera and spinning rotor) [Holmes: para. 1324-1325] – Holmes discloses that the imaging can be timed with the camera and the spinning rotor. Hence the camera can be scheduled to capture images after a certain spinning rotor’s operations, such as lifting or detached sample operations); and a data processing device (20) ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]; (i.e. a processor on the image capture device) [Holmes: para. 0163]) configured to process at least one image (i.e. a processor on the image capture device) [Holmes: para. 0163] of the sample container (10) to detect at least one sample (i.e. detecting the presence or absence of an analyte) [Holmes: para. 1547] in the sample container (10) ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]; (i.e. The fluid handling system may dispense and/or aspirate a sample or other fluid, which may be a bodily fluid or any other type of fluid. The sample may include one or more particulate or solid matter floating within a fluid) [Holmes: para. 0698] – Note: The sample is floating, which indicates that the sample is off from the base of the sample container).  
In the same field of endeavor Hunt further discloses the order between moving sample operation and capturing sample operation as follow:
(i.e. A method for preparing a sample using an ion beam according to an embodiment of the present disclosure comprises: directing a first ion beam having an intensity and having a first tilt angle toward said sample such that at least a portion of said sample is prepared by said first ion beam inside a vacuum chamber; illuminating at least a portion of said sample; rotating said sample using a rotation stage having more than one rotation angle and having a rotation axis that substantially intersects a portion of said first ion beam; capturing a substantially focused image of at least a portion of said sample; extracting in an instrument controller one or more features from said captured image; responding in said instrument controller to the extraction of said one or more features by performing at least one step from the group consisting of: changing the tilt angle of said first ion beam to a second tilt angle; changing the intensity of said first ion beam; and, changing the rotation angle of said rotation stage) [Hunt: col. 2, line 47-63]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes with Hunt to program the system to capture images of the sample after it is illuminated and aligned properly with the light source.  Therefore, the combination of Holmes with Hunt will enable the system to obtain focused images of the sample [Hunt: col. 2, line 47-63]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”), in view of Tsikos et al. (US Patent Application Publication 2003/0085280 A1), (“Tsikos”).
Regarding claim 4, Holmes and Hunt meet the claim limitations as set forth in claim 1.Holmes and Hunt further meet the claim limitations as follow.
The method according to claim 1 (i.e. A method) [Holmes: para. 0041], wherein step (c) comprises cropping the at least one image captured by the at least one camera ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404]) to comprise only a region of interest (i.e. target a specific region of interest in the ion beam sample) [Hunt: col. 2, line 8-9], wherein the region of interest comprises the sample container ((i.e. the region of the sample described by the intersection of the rotation axis of the sample with the center of the ion beam itself) [Hunt: col. 2, line 3-5]; (i.e. a sample container) [Holmes: para. 1122]; (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027], (i.e. the cavities themselves may be a sample container) [Holmes: para. 1122]).
Holmes and Hunt do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein step (c) comprises cropping the at least one image captured by the at least one camera to comprise only a region of interest, wherein the region of interest comprises the sample container. 
However, in the same field of endeavor Tsikos further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. automatic cropping of captured images so that only regions of interest reflecting the package or package label require image processing) [Tsikos: para. 0263; Figs. 11, 18B-1, 18B-2, 26, 30-2], wherein the region of interest (i.e. the region of interest in the image being captured) [Tsikos: para. 0272] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Hunt with Tsikos to program the system to implement image processing techniques.  
Therefore, the combination of Holmes and Hunt with Tsikos will enable the system to select and process a region-of-interest [Tsikos: para. 0263; Figs. 11, 18B-1, 18B-2, 26, 30-2]. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”).
Regarding claim 5, Holmes meet the claim limitations as set forth in claim 1.Holmes further meets the claim limitations as follow.
The method according to claim 1 (i.e. A method) [Holmes: para. 0041], wherein step (c) comprises tiling the at least one image captured by the at least one camera ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404]); and wherein a tiling of an image comprises dividing the image into at least two tiles; and wherein each tile comprises a plurality of neighboring pixels.
Holmes and Hunt do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 1, wherein step (c) comprises tiling the at least one image captured by the at least one camera; and wherein a tiling of an image comprises dividing the image into at least two tiles; and wherein each tile comprises a plurality of neighboring pixels.  
However, in the same field of endeavor Brandenburg further discloses the claim limitations and the deficient claim limitations, as follows:
tiling the at least one image captured by the at least one camera ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]); and wherein a tiling of an image comprises diving the image into at least two tiles (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles]; and wherein each tile comprises a plurality of neighboring pixels (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles, each tile has 1/9 of a total of pixels].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt with Brandenburg to program the system to participate video frames into tiles.  
Therefore, the combination of Holmes, Hunt with Brandenburg will enable the system to compliance with international video coding standards such as HEVC [Brandenburg: col. 16, line 43-45; col. 18, line 50-52]. 

Regarding claim 6, Holmes and Hunt meet the claim limitations as set forth in claim 5.Holmes and Tsikos further meet the claim limitations as follow.
The method according to claim 5 (i.e. A method) [Holmes: para. 0041] wherein step (b) comprises the at least one camera capturing a plurality of images of the sample container captured by the at least one camera ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras), wherein tiling the at least one image comprises tiling at least two images of the plurality of images, wherein the at least two images comprise at least one pair of corresponding tiles and wherein two tiles are corresponding if they comprise the same position on the respective images.
Holmes and Hunt do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 5 wherein step (b) comprises the at least one camera capturing a plurality of images of the sample container captured by the at least one camera, wherein tiling the at least one image comprises tiling at least two images of the plurality of images, wherein the at least two imaqes comprise at least one pair of corresponding tiles and wherein two tiles are corresponding if they comprise the same position on the respective images.  
However, in the same field of endeavor Brandenburg further discloses the claim limitations and the deficient claim limitations, as follows:
wherein tiling the at least one image comprises tiling at least two images of the plurality of images, wherein the at least two imaqes comprise at least one pair of corresponding tiles and wherein two tiles are corresponding if they comprise the same position on the respective images ((i.e. a given tile in a video frame may not be independently decodable with respect to media data of tiles in other video frames at the same position of the given tile) [Brandenburg: col. 26, line 48-51] – Note: Brandenburg discloses that tiles at the same position in video frames can be paired with a co-located tile from a reference image. This is a well-known feature of the inter prediction in video coding).
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Hunt with Brandenburg to program the system to participate video frames into tiles.  
Therefore, the combination of Holmes and Hunt with Brandenburg will enable the system to compliance with international video coding standards such as HEVC [Brandenburg: col. 16, line 43-45; col. 18, line 50-52]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”),  in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”), in view of Bradski et al. (US Patent 10,203,762 B2), (“Bradski”).
Regarding claim 7, Holmes, Hunt and Brandenburg meet the claim limitations as set forth in claim 5.Holmes and Brandenburg further meets the claim limitations as follow.
The method according to claim 5 (i.e. A method) [Holmes: para. 0041] wherein step (c) comprises calculating (i.e. computing) [Holmes: para. 1837] a respective color (i.e. values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380] and/or intensity histogram for each of the at least one tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) and utilizinq each calculated color and/or intensity histoqram to detect the at least one sample (i.e. A biological sample may be dyed, or markers or reagents may be added to the sample, or the sample may be otherwise prepared for detection, visualization, or quantification of the sample, a portion of a sample, a component part of a sample, or a portion of a cell or structure within a sample. For example, a biological sample may be contacted with a solution containing a dye. A dye may stain or otherwise make visible a cell, a portion of a cell, a component inside a cell, or a material or molecule associated with a cell in a sample. A dye may bind to or be altered by an element, compound, or other component of a sample; for example a dye may change color, or otherwise alter one of more of its properties, including its optical properties, in response to a change or differential in the pH of a solution in which it is present; a dye may change color, or otherwise alter one of more of its properties, including its optical properties, in response to a change or differential in the concentration of an element or compound (e.g., sodium, calcium, CO2 , glucose, or other ion, element, or compound) present in a solution in which the dye is present) [Holmes: para. 1540], wherein the color and/or intensity histogram of a tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) comprises the distribution of color values in the tile (i.e. color distribution) [Holmes: para. 1851].
Holmes, Hunt and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The method according to claim 6 wherein step (c) comprises calculating a respective color and/or intensity histogram for each of the at least one tile, and utilizinq each calculated color and/or intensity histoqram to detect the at least one sample, wherein a color and/or intensity histogram of histogram of a tile comprises the distribution of color values in the tile.  
However, in the same field of endeavor Bradski further discloses the claim limitations and the deficient claim limitations as follows:
calculating a respective color and/or intensity histogram for each of the at least one tile (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, and Brandenburg with Bradski to program the system to compute color histogram.  
Therefore, the combination of Holmes, Hunt, and Brandenburg with Bradski will enable the system create topological map from the color histogram [Bradski: col. 88, line 39-40]. 
                                                                                                                                                                                        
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”).
Regarding claim 20, Holmes meets the claim limitations, as follows: 
A method (i.e. A method) [Holmes: para. 0041] of detecting at least one sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in a sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]), comprising:a sample container ((i.e. a sample container) [Holmes: para. 1122] (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027]) comprising a cavity (i.e. the cavities themselves may be a sample container) [Holmes: para. 1122], a volume of said cavity partially or fully occupied ((i.e. The interior of the cavity may have a volume of about 1,000 μLor less, 500 μLor less, 250 μLor less, 200 μL or less, 17 5 μL or less, 150 μL or less, 100 μL or less, 80 μL or less, 70 μLor less, 60 μLor less, 50 μLor less, 30 μLor less, 20 μL or less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μL or less, 1 μL or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, or 1 nL or less) [Holmes: para. 1119]; (i.e. In some embodiments, the centrifuge may be configured to accept a small volume of sample. In some embodiments, the cavity and/or sample vessel may be configured to accept a sample volume of 1,000 μLor less, 5004 or less, 250 μL or less, 2004 or less, 17 5 μL or less, 1504 or less, 100 μL or less, 80 μLor less, 704 or less, 60 μL or less, 50 μL or less, 30 μL or less, 20 μLor less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μLor less, 14 or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, 1 nL or less, 500 pL or less, 100 pL or less 50 pL or less, 10 pL or less 5 pL or less, or 1 pL or less.) [Holmes: para. 1260]) with at least one solid sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075] and at least one fluid ((i.e. In some cases, the sample includes blood or other bodily fluid) [Holmes: para. 0075]; (i.e. The cavities themselves may form vessels that may contain and/or confine one or more fluid) [Holmes: para. 1122], andat least one camera ((i.e. one or more cameras) [Holmes: para. 1324]; (i.e. Cameras described herein may be charge coupled device (CCDs) cameras, super-cooled CCD cameras, or other optical cameras. Such cameras may be formed on chips having one or more cameras, such as part of an array of cameras) [Holmes: para. 1395]; (i.e. the image capture device may be a digital camera. Image capture devices may also include charge coupled devices (CCDs) or photomultipliers and phototubes, or photodetector or other detection device such as a scanning microscope, whether back-lit or forward lit. In some instances, cameras may use CCDs, CMOS, may be lensless (computational) cameras (e.g., Frankencamera), open-source cameras, or may use any other visual detection technology known or later developed in the art) [Holmes: para. 0874])  capturing images of the sample container((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras; (i.e. In some embodiments, the image capture device may be capable of capturing an image of a fluid within a tip. Alternatively, the image capture device may be capable of capturing an image of any sample within the device. In some embodiments, the image capture device may capture an image of a sample that is located at the end of a tip. For example, a sample may be located at the end of a tip opposite the pipette nozzle) [Holmes: para. 0877]);  and a data processing device ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]) processing the images (i.e. a processor on the image capture device) [Holmes: para. 0163] to detect at least one sample (i.e. detecting the presence or absence of an analyte) [Holmes: para. 1547]  in the sample container ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]); wherein processing the images i.e. a processor on the image capture device) [Holmes: para. 0163] comprises tiling at least two of the images to generate at least two tiled images, wherein tiling an image comprises dividing the image into at least two tiles and wherein each tile comprises a plurality of neighboring pixels, comparing at least two corresponding tiles (i.e. compared to establish the change) [Holmes: para. 0417], wherein at least two tiles are corresponding tiles if they comprise the same position on different tiled images and determining the presence of a sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in the sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]) based on the comparison (i.e. compared to establish the change) [Holmes: para. 0417].  
Holmes does not explicitly disclose the following claim limitations (Emphasis added).
A method of detecting at least one sample in a sample container, comprising: a sample container comprising a cavity, a volume of said cavity partially or fully occupied with at least one solid sample and at least one fluid; and at least one camera capturing images of the sample container; and a data processing device processing the images to detect at least one sample in the sample container; wherein processing the images comprises tiling at least two of the images to generate at least two tiled images, wherein tiling an image comprises dividing the image into at least two tiles and wherein each tile comprises a plurality of neighboring pixels, comparing at least two corresponding tiles, wherein at least two tiles are corresponding tiles if they comprise the same position on different tiled images and determining the presence of a sample in the sample container based on the comparison.   
However, in the same field of endeavor Brandenburg further discloses the claim limitations and the deficient claim limitations as follows:
tiling at least two of the images to generate at least two tiled images (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles], wherein tiling an image comprises dividing the image into at least two tiles and wherein each tile comprises a plurality of neighboring pixels (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles, each tile has 1/9 of a total of pixels], ((i.e. a given tile in a video frame may not be independently decodable with respect to media data of tiles in other video frames at the same position of the given tile) [Brandenburg: col. 26, line 48-51] – Note: Brandenburg discloses that tiles at the same position in video frames can be paired with a co-located tile from a reference image. This is a well-known feature of the inter prediction in video coding) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes with Brandenburg to program the system to participate video frames into tiles.  
Therefore, the combination of Holmes with Brandenburg will enable the system to compliance with international video coding standards such as HEVC [Brandenburg: col. 16, line 43-45; col. 18, line 50-52]. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”),  in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”).
Regarding  21, Holmes meet the claim limitations as set forth in claim 20.Holmes further meets the claim limitations as follow.
The method of claim 20 (i.e. A method) [Holmes: para. 0041], wherein the method comprises (i.e. A method) [Holmes: para. 0041] a motion generation system  ((i.e. a lifting mechanism such as the pipette, a robot, or other end-effector in the system) [Holmes: para. 1720]; (i.e. In one non-limiting example, a spring mechanism 9980) [Holmes: para. 0402]; (i.e. spinning rotor) [Holmes: para. 1326]; (i.e. apparatus may include a motor having a rotor and stator. The rotor may be configured to rotate about an axis of rotation) [Holmes: para. 0799]) putting the sample container in motion to lift or detach (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402]; (i.e. A sample may be dispensed and/or picked up from the cavity. The sample may be dispensed and/or picked up using a fluid handling system. The fluid handling system may be the pipette described elsewhere herein, or any other fluid handling system known in the art. The sample may be dispensed and/or picked up using a tip, having any of the configurations described elsewhere herein. The dispensing and/or aspiration of a sample may be automated. In some embodiments, a sample vessel may be provided to or removed from a centrifuge. The sample vessel may be inserted or removed from the centrifuge using a device in an automated process. The sample vessel may extend from the surface of the centrifuge, which may simplify automated pick up and/or retrieval. A sample may already be provided within the sample vessel. Alternatively, a sample may be dispensed and/or picked up from the samples vessel. The sample may be dispensed and/or picked up from the sample vessel using the fluid handling system.) [Holmes: para. 1321-1322]) the at least one solid sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075]  in the sample container from a base of the sample container ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]; (i.e. The fluid handling system may dispense and/or aspirate a sample or other fluid, which may be a bodily fluid or any other type of fluid. The sample may include one or more particulate or solid matter floating within a fluid) [Holmes: para. 0698] – Note: The sample is floating, which indicates that the sample is off from the base of the sample container)  prior to the at least one camera capturing at least two images of the sample container ((i.e. The static images may be captured at one or more point in time. The imaging devices may also capture video and/or dynamic images. The video images may be captured continuously over one or more periods of time.) [Holmes: para. 1372]; (i.e. Cameras may also be useful for detecting the concentration of one or more analyte in a sample. Cameras may be useful for imaging movement or change of a sample and/or analytes in a sample over time. Cameras may include video cameras that may capture images continuously. Cameras may also optionally capture images at one or more times (e.g., periodically, at predetermined intervals (regular or irregular intervals), in response to one or more detected event). For example, cameras may be useful for capturing changes of cell morphology, concentration and spatial distribution of entities in cells that are labeled with contrast agents (e.g. fluorescent dyes, gold nanoparticles) and/or movement. Cell imaging may include images captured over time, which may be useful for analyzing cell movement and morphology changes, and associated disease states or other conditions. Cameras may be useful for capturing sample kinematics, dynamics, morphology, or histology. Such images may be useful for diagnosis, prognosis, and/or treatment of a subject. An imaging device may be a camera or a sensor that detects and/or records electromagnetic radiation and associated spatial and/or temporal dimensions) [Holmes: para. 1041]; ((i.e. in some embodiments, the imaging device 3750 such as but not limited to a camera, a CCD sensor, or the like may be used with a centrifuge rotor 3800. In this example, the imaging device 3750 is stationary while the centrifuge rotor 3800 is spinning. Imaging may be achieved by using a strobed light source that is timed with the camera and spinning rotor) [Holmes: para. 1324-1325] – Holmes discloses that the imaging can be timed with the camera and the spinning rotor. Hence the camera can be scheduled to capture images after a certain spinning rotor’s operations, such as lifting or detached sample operations).
In the same field of endeavor Hunt further discloses the order between moving sample operation and capturing sample operation as follow:
 (i.e. A method for preparing a sample using an ion beam according to an embodiment of the present disclosure comprises: directing a first ion beam having an intensity and having a first tilt angle toward said sample such that at least a portion of said sample is prepared by said first ion beam inside a vacuum chamber; illuminating at least a portion of said sample; rotating said sample using a rotation stage having more than one rotation angle and having a rotation axis that substantially intersects a portion of said first ion beam; capturing a substantially focused image of at least a portion of said sample; extracting in an instrument controller one or more features from said captured image; responding in said instrument controller to the extraction of said one or more features by performing at least one step from the group consisting of: changing the tilt angle of said first ion beam to a second tilt angle; changing the intensity of said first ion beam; and, changing the rotation angle of said rotation stage) [Hunt: col. 2, line 47-63]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Brandenburg with Hunt to program the system to capture images of the sample after it is illuminated and aligned properly with the light source.  
Therefore, the combination of Holmes and Brandenburg with Hunt will enable the system to obtain focused images of the sample [Hunt: col. 2, line 47-63]. 

Claim 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”),  in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”),  in view of Bradski et al. (US Patent 10,203,762 B2), (“Bradski”).
Regarding claim 22, Holmes, Hunt, and Brandenburg meet the claim limitations as set forth in claim 21.Holmes and Brandenburg further meet the claim limitations as follow.
The method of claim 20 (i.e. A method) [Holmes: para. 0041], wherein comparing (i.e. compared to establish the change) [Holmes: para. 0417] the at least two  corresponding tiles ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) comprises 5App. No. 16/981,205 Atty. Docket No.: STELL-029886 US PCT calculating (i.e. computing) [Holmes: para. 1837] for each corresponding tile a respective color ((i.e. values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380]; (i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32])  and/or intensity histogram and comparing the calculated color (i.e. compared to establish the change) [Holmes: para. 0417] and/or intensity histograms; wherein a color (i.e. color distribution) [Holmes: para. 1851] and/or intensity histogram of a tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32])  comprises a distribution of color values (i.e. color distribution) [Holmes: para. 1851] in the tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) and/or a distribution of intensity values in the tile (i.e. color distribution) [Holmes: para. 1851].
Holmes, Hunt, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 20, wherein comparing the at least two corresponding tiles comprises 5App. No. 16/981,205 Atty. Docket No.: STELL-029886 US PCT calculating for each corresponding tile a respective color and/or intensity histogram and comparing the calculated color and/or intensity histograms; wherein a color and/or intensity histogram of a tile comprises a distribution of color values in the tile and/or a distribution of intensity values in the tile.
However, in the same field of endeavor Bradski further discloses the claim limitations and the deficient claim limitations as follows:
 (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image]; wherein a color and/or intensity histogram (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, and Brandenburg with Bradski to program the system to compute color histogram.  
Therefore, the combination of Holmes, Hunt, and Brandenburg with Bradski will enable the system create topological map from the color histogram [Bradski: col. 88, line 39-40]. 

Regarding claim 23, Holmes, Hunt, and Brandenburg meet the claim limitations as set forth in claim 22.Holmes and Brandenburg further meet the claim limitations as follow.
The method of claim 20 (i.e. A method) [Holmes: para. 0041], wherein comparing (i.e. compared to establish the change) [Holmes: para. 0417]  the calculated color ((i.e. values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380]) and/or intensity histograms (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] comprisescalculating (i.e. computing) [Holmes: para. 1837] a respective area of each color (i.e. the sample may be positioned in the detection unit between the respective light source and the respective optical sensor, such that I0 (incident radiation) and I1 (transmitted radiation) values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380] and/or intensity histogram for each of the at least one tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32]) and comparing (i.e. compared to establish the change) [Holmes: para. 0417] the calculated areas (i.e. encoded tiles may be achieved by enabling the inter-prediction functionality) [Brandenburg: col. 9, line 30-31]; wherein calculating an area of a color (i.e. the sample may be positioned in the detection unit between the respective light source and the respective optical sensor, such that I0 (incident radiation) and I1 (transmitted radiation) values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380] and/or intensity histogram comprises multiplying the color values with their respective frequency and/or multiplying the intensity values with their respective frequency.
Holmes, Hunt, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 22, wherein comparing the calculated color and/or intensity histograms comprises calculating a respective area of each color and/or intensity histogram and comparing the calculated areas; wherein calculating an area of a color and/or intensity histogram comprises multiplying the color values with their respective frequency and/or multiplying the intensity values with their respective frequency.
However, in the same field of endeavor Bradski further discloses the claim limitations and the deficient claim limitations as follows:
(i.e. This unique histogram may be compared to other histograms of other spaces/areas and identified) [Bradski: col. 88, line 49-51]; wherein calculating an area of a color and/or intensity histogram (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] comprises multiplying the color values with their respective frequency and/or multiplying the intensity values with their respective frequency (i.e. a scaling down of the luminance across the dataset while keeping the higher frequency data) [Bradski: col. 103, line 55-57]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, and Brandenburg with Bradski to program the system to compute color histogram.  
Therefore, the combination of Holmes, Hunt, and Brandenburg with Bradski will enable the system create topological map from the color histogram [Bradski: col. 88, line 39-40].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”),  in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”),  in view of Bradski et al. (US Patent 10,203,762 B2), (“Bradski”),  in view of Muramatsu et al. (US Patent 8,830,509 B2), (“Muramatsu”).
Regarding claim 24, Holmes, Hunt, and Brandenburg meet the claim limitations as set forth in claim 22.Holmes, Brandenburg, and Bradski further meet the claim limitations as follow.
The method of claim 22 (i.e. A method) [Holmes: para. 0041], wherein comparing (i.e. compared to establish the change) [Holmes: para. 0417]  the calculated color ((i.e. values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380]) and/or intensity histograms (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] comprises calculating (i.e. computing) [Holmes: para. 1837], for each color and/or intensity histogram (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image], a respective sum of frequencies by summing respective frequencies of color and/or intensity values falling within a predefined range and comparing the first sum with the second sum.
Holmes, Hunt, Brandenburg, and Bradski do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 22, wherein comparing the calculated color and/or intensity histograms comprises calculating, for each color and/or intensity histogram, a respective sum of frequencies by summing respective frequencies of color and/or intensity values falling within a predefined range and comparing the first sum with the second sum.
However, in the same field of endeavor Muramatsu further discloses the claim limitations and the deficient claim limitations as follows:
a respective sum of frequencies by summing respective frequencies (i.e. a determination is made based on the accumulation frequency of input data) [Muramatsu: col. 7, line 41-43] of color and/or intensity values falling within a predefined range (i.e. If the CPU 101 determines whether all data pieces are acquired (YES in step S1005), in step S1011, a maximum accumulation frequency area corresponding to the maximum value of the low density accumulation Hhist, the intermediate density accumulation Mhist) [Muramatsu: col. 8, line 26-30] and comparing the first sum with the second sum (i.e. the low density accumulation determination threshold ThH is acquired from the HDD 104 and compared with the input value InData) [Muramatsu: col. 8, line 2-4].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, Brandenburg and Bradski with Muramatsu to program the system to compute accumulate frequency area based on the color histogram.  
Therefore, the combination of Holmes, Hunt, Brandenburg and Bradski with Muramatsu will enable the system to determine the presence or absence of an overlap of each density area  [Muramatsu: col. 8, line 32-35].

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”),  in view of Chubarev et al. (US Patent Application Publication 2014/0142959 A1), (“Chubarev”).
Regarding  26, Holmes meet the claim limitations as set forth in claim 20.Holmes further meets the claim limitations as follow.
The method of claim 20 (i.e. A method) [Holmes: para. 0041], 
wherein comparing (i.e. compared to establish the change) [Holmes: para. 0417] the at least two corresponding tiles (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11] comprises calculating a changing frequency of the at least two corresponding tiles (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11] and wherein the presence of a sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in the sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]) is determined based on the changing frequency.
Holmes and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 20, wherein comparing the at least two corresponding tiles comprises calculating a changing frequency of the at least two corresponding tiles and wherein the presence of a sample in the sample container is determined based on the changing frequency.
In the same field of endeavor Chubarev further discloses the order between moving sample operation and capturing sample operation as follow:
(i.e. The direct search technique involves comparing each tile of the time-frequency grid) [Chubarev: para. 0015] (i.e. A variety of statistical analysis techniques may be used, including a direct search technique and a fast Fourier transform (FFT) technique. The direct search technique involves comparing each tile of the time-frequency grid with a library of patterns to determine whether a pattern exists. The
direct search technique searches all possible values for some of the subband parameters and then performs either a cross-correlation analysis or a minimum difference analysis of synthesized sinusoids) [Chubarev: para. 0015].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Brandenburg with Chubarev to program the system to implement a statistical analysis technique that uses a Fast Fourier transform.  
Therefore, the combination of Holmes and Brandenburg with Chubarev will enable the system to determine a result based on the minimum difference analysis [Chubarev: para. 0015]. 

Regarding claim 27, Holmes and Brandenburg meet the claim limitations as set forth in claim 26.Holmes and Brandenburg further meet the claim limitations as follow.
The method of claim 26, wherein the method comprises (i.e. A method) [Holmes: para. 0041], determining that a sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] is in the sample container  ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]) if the changing frequency is within a predefined range.
Holmes, Hunt, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 26, wherein the method comprises determining that a sample is in the sample container if the changing frequency is within a predefined range.
In the same field of endeavor Chubarev further discloses the order between moving sample operation and capturing sample operation as follow:
if the changing frequency within a predefined range (i.e. In general, sub band parameters in each tile are estimated using a Fourier-transform based approach to determine whether a pattern for reconstructing the high frequency range exists) [Chubarev: para. 0015].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes and Brandenburg with Chubarev to program the system to implement a statistical analysis technique that uses a Fast Fourier transform.  
Therefore, the combination of Holmes and Brandenburg with Chubarev will enable the system to determine a result based on the minimum difference analysis [Chubarev: para. 0015].

Claims 30 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”).
Regarding claim 30, Holmes meets the claim limitations, as follows:
A system (i.e. a system) [Holmes: para. 0009] for detecting at least one sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041]  in a sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]), comprising: a container base (132) ((i.e. a sample container) [Holmes: para. 1122] (i.e. a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. chamber) [Holmes: para. 0439]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897] ; (i.e. a centrifuge) [Holmes: para. 0625]; (i.e. the test strips) [Holmes: para. 1027]) configured to receive at least one sample container (10) ((i.e. the cavities themselves may be a sample container) [Holmes: para. 1122] ; (i.e. In some embodiments, the centrifuge may be configured to accept a small volume of sample. In some embodiments, the cavity and/or sample vessel may be configured to accept a sample volume of 1,000 μLor less, 5004 or less, 250 μL or less, 2004 or less, 17 5 μL or less, 1504 or less, 100 μL or less, 80 μLor less, 704 or less, 60 μL or less, 50 μL or less, 30 μL or less, 20 μLor less, 15 μL or less, 10 μL or less, 8 μL or less, 5 μLor less, 14 or less, 500 nL or less, 300 nL or less, 100 nL or less, 50 nL or less, 10 nL or less, 1 nL or less, 500 pL or less, 100 pL or less 50 pL or less, 10 pL or less 5 pL or less, or 1 pL or less.) [Holmes: para. 1260]); a camera (50) ((i.e. one or more cameras) [Holmes: para. 1324]; (i.e. Cameras described herein may be charge coupled device (CCDs) cameras, super-cooled CCD cameras, or other optical cameras. Such cameras may be formed on chips having one or more cameras, such as part of an array of cameras) [Holmes: para. 1395]; (i.e. the image capture device may be a digital camera. Image capture devices may also include charge coupled devices (CCDs) or photomultipliers and phototubes, or photodetector or other detection device such as a scanning microscope, whether back-lit or forward lit. In some instances, cameras may use CCDs, CMOS, may be lensless (computational) cameras (e.g., Frankencamera), open-source cameras, or may use any other visual detection technology known or later developed in the art) [Holmes: para. 0874]) configured to capture at least one image of the sample container (10) ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras; (i.e. In some embodiments, the image capture device may be capable of capturing an image of a fluid within a tip. Alternatively, the image capture device may be capable of capturing an image of any sample within the device. In some embodiments, the image capture device may capture an image of a sample that is located at the end of a tip. For example, a sample may be located at the end of a tip opposite the pipette nozzle) [Holmes: para. 0877]); a motion generator system (30) ((i.e. a lifting mechanism such as the pipette, a robot, or other end-effector in the system) [Holmes: para. 1720]; (i.e. In one non-limiting example, a spring mechanism 9980) [Holmes: para. 0402]; (i.e. spinning rotor) [Holmes: para. 1326]; (i.e. apparatus may include a motor having a rotor and stator. The rotor may be configured to rotate about an axis of rotation) [Holmes: para. 0799]) configured to produce motion of the sample container (10) to lift or detach (i.e. In one non-limiting example, a spring mechanism 9980 such as but not limited to a torsional spring can automatically lift open the lid 9970 as indicated by arrow 9982 after the locking mechanism 997 4 is disengaged. When ejecting the cartridge 9900, the motion of the cartridge 9900 out of the device will cause the lid 9970 in the open position to engage a horizontally or otherwise mounted closure device 9984 (shown in phantom) that will move the lid 9970 to a closed position due the motion of the cartridge 9900 as indicated by arrow 9986 as it passes under the device 9984) [Holmes: para. 0402]; (i.e. A sample may be dispensed and/or picked up from the cavity. The sample may be dispensed and/or picked up using a fluid handling system. The fluid handling system may be the pipette described elsewhere herein, or any other fluid handling system known in the art. The sample may be dispensed and/or picked up using a tip, having any of the configurations described elsewhere herein. The dispensing and/or aspiration of a sample may be automated. In some embodiments, a sample vessel may be provided to or removed from a centrifuge. The sample vessel may be inserted or removed from the centrifuge using a device in an automated process. The sample vessel may extend from the surface of the centrifuge, which may simplify automated pick up and/or retrieval. A sample may already be provided within the sample vessel. Alternatively, a sample may be dispensed and/or picked up from the samples vessel. The sample may be dispensed and/or picked up from the sample vessel using the fluid handling system.) [Holmes: para. 1321-1322]) the at least one sample (i.e. a sample includes at least one material selected from the group consisting of fluid sample, tissue sample, environmental sample, chemical sample, biological sample, biochemical sample, food sample, or drug sample. In some cases, the sample includes blood or other bodily fluid, or tissue.) [Holmes: para. 0075] in the sample container from a base of the sample container (10) ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]; (i.e. The fluid handling system may dispense and/or aspirate a sample or other fluid, which may be a bodily fluid or any other type of fluid. The sample may include one or more particulate or solid matter floating within a fluid) [Holmes: para. 0698] – Note: The sample is floating, which indicates that the sample is off from the base of the sample container) prior to the at least one camera (50) capturing at least one image of the sample container (10) ((i.e. The static images may be captured at one or more point in time. The imaging devices may also capture video and/or dynamic images. The video images may be captured continuously over one or more periods of time.) [Holmes: para. 1372]; (i.e. Cameras may also be useful for detecting the concentration of one or more analyte in a sample. Cameras may be useful for imaging movement or change of a sample and/or analytes in a sample over time. Cameras may include video cameras that may capture images continuously. Cameras may also optionally capture images at one or more times (e.g., periodically, at predetermined intervals (regular or irregular intervals), in response to one or more detected event). For example, cameras may be useful for capturing changes of cell morphology, concentration and spatial distribution of entities in cells that are labeled with contrast agents (e.g. fluorescent dyes, gold nanoparticles) and/or movement. Cell imaging may include images captured over time, which may be useful for analyzing cell movement and morphology changes, and associated disease states or other conditions. Cameras may be useful for capturing sample kinematics, dynamics, morphology, or histology. Such images may be useful for diagnosis, prognosis, and/or treatment of a subject. An imaging device may be a camera or a sensor that detects and/or records electromagnetic radiation and associated spatial and/or temporal dimensions) [Holmes: para. 1041]; ((i.e. in some embodiments, the imaging device 3750 such as but not limited to a camera, a CCD sensor, or the like may be used with a centrifuge rotor 3800. In this example, the imaging device 3750 is stationary while the centrifuge rotor 3800 is spinning. Imaging may be achieved by using a strobed light source that is timed with the camera and spinning rotor) [Holmes: para. 1324-1325] – Holmes discloses that the imaging can be timed with the camera and the spinning rotor. Hence the camera can be scheduled to capture images after a certain spinning rotor’s operations, such as lifting or detached sample operations); and a data processing device (20) ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]; (i.e. a processor on the image capture device) [Holmes: para. 0163]) configured to process at least one image of the sample container (10) ((i.e. cells may be in a microscopy cuvette or slide, which may be positioned on a microscopy stage adjacent to or in optical connection with an imaging device for detecting the cells. Imaged cells may be, for example, counted or measured for one or more antigens or other features. It should be understood that flow cytometry and microscopy are not entirely exclusive.) [Holmes: para. 0520]) to detect at least one sample in the sample container (10) (i.e. detecting the presence or absence of an analyte) [Holmes: para. 1547].  
In the same field of endeavor Hunt further discloses the order between moving sample operation and capturing sample operation as follow:
(i.e. A method for preparing a sample using an ion beam according to an embodiment of the present disclosure comprises: directing a first ion beam having an intensity and having a first tilt angle toward said sample such that at least a portion of said sample is prepared by said first ion beam inside a vacuum chamber; illuminating at least a portion of said sample; rotating said sample using a rotation stage having more than one rotation angle and having a rotation axis that substantially intersects a portion of said first ion beam; capturing a substantially focused image of at least a portion of said sample; extracting in an instrument controller one or more features from said captured image; responding in said instrument controller to the extraction of said one or more features by performing at least one step from the group consisting of: changing the tilt angle of said first ion beam to a second tilt angle; changing the intensity of said first ion beam; and, changing the rotation angle of said rotation stage) [Hunt: col. 2, line 47-63]. 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes with Hunt to program the system to capture images of the sample after it is illuminated and aligned properly with the light source.  
Therefore, the combination of Holmes with Hunt will enable the system to obtain focused images of the sample [Hunt: col. 2, line 47-63].

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”), in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”).
Regarding claim 31, Holmes meet the claim limitations as set forth in claim 30.Holmes further meets the claim limitations as follow.
The system of claim 30 (i.e. a system) [Holmes: para. 0009], wherein the camera (50) is configured to capture a plurality of images of the sample container (10) ((i.e. Cameras may also be useful for imaging one or more portion of the device and for detecting error within the device) [Holmes: para. 1404]; (i.e. Cameras may capture images of components and determine whether the components are positioned properly, or where components are positioned) [Holmes: para. 1404] – Note: The sampler container is a component, hence it can be captured by the cameras) and wherein the data processing device (20) is configured to ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123])  
tile at least two of the images to generate at least two tiled images, wherein tiling an image comprises dividing the image into at least two tiles and wherein each tile comprises a plurality of neighboring pixels, compare at least two corresponding tiles (i.e. compared to establish the change) [Holmes: para. 0417], wherein at least two tiles are corresponding tiles if they comprise the same position on different tiled images and determine the presence of a sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in the sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]) based on the comparison (i.e. compared to establish the change) [Holmes: para. 0417].  
Holmes does not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 30, wherein the camera (50) is configured to capture a plurality of images of the sample container (10) and wherein the data processing device (20) is configured to tile at least two of the images to generate at least two tiled images, by dividing the image into at least two tiles and wherein each tile comprises a plurality of neighboring pixels, 7App. No. 16/981,205 Atty. Docket No.: STELL-029886 US PCT compare at least two corresponding tiles, wherein at least two tiles are corresponding tiles if they comprise the same position on different tiled images and determine the presence of a sample in the sample container (10) based on the comparison.   
However, in the same field of endeavor Brandenburg further discloses the claim limitations and the deficient claim limitations as follows:
tile at least two of the images to generate at least two tiled images (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles], wherein tiling an image comprises dividing the image into at least two tiles and wherein each tile comprises a plurality of neighboring pixels (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11; Note: Figs. 2A, 2B, 3-5 show video frames are divided in to 9 squared tiles, each tile has 1/9 of a total of pixels], ((i.e. a given tile in a video frame may not be independently decodable with respect to media data of tiles in other video frames at the same position of the given tile) [Brandenburg: col. 26, line 48-51] – Note: Brandenburg discloses that tiles at the same position in video frames can be paired with a co-located tile from a reference image. This is a well-known feature of the inter prediction in video coding) 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes with Brandenburg to program the system to participate video frames into tiles.  
Therefore, the combination of Holmes with Brandenburg will enable the system to compliance with international video coding standards such as HEVC [Brandenburg: col. 16, line 43-45; col. 18, line 50-52]. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”),  in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”), in view of Bradski et al. (US Patent 10,203,762 B2), (“Bradski”).
Regarding claim 32, Holmes, Hunt, and Brandenburg meet the claim limitations as set forth in claim 31.Holmes and Brandenburg further meet the claim limitations as follow.
The system of claim 31 (i.e. ) [Holmes: para. 0041], wherein the data processing device (20) is configured to calculate (i.e. computing) [Holmes: para. 1837] for each corresponding tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32])  a respective color ((i.e. values may be measured at one or more selected wavelengths, and absorbance calculated) [Holmes: para. 1380]; (i.e. A biological sample may be dyed, or markers or reagents may be added to the sample, or the sample may be otherwise prepared for detection, visualization, or quantification of the sample, a portion of a sample, a component part of a sample, or a portion of a cell or structure within a sample. For example, a biological sample may be contacted with a solution containing a dye. A dye may stain or otherwise make visible a cell, a portion of a cell, a component inside a cell, or a material or molecule associated with a cell in a sample. A dye may bind to or be altered by an element, compound, or other component of a sample; for example a dye may change color, or otherwise alter one of more of its properties, including its optical properties, in response to a change or differential in the pH of a solution in which it is present; a dye may change color, or otherwise alter one of more of its properties, including its optical properties, in response to a change or differential in the concentration of an element or compound (e.g., sodium, calcium, CO2 , glucose, or other ion, element, or compound) present in a solution in which the dye is present) [Holmes: para. 1540] and/or intensity histogram and compare the calculated color (i.e. compared to establish the change) [Holmes: para. 0417]  and/or intensity histograms to determine the presence of a sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in the sample container (10) ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]); wherein a color (i.e. color distribution) [Holmes: para. 1851] and/or intensity histogram of a tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32])  comprises a distribution of color values (i.e. color distribution) [Holmes: para. 1851] in the tile ((i.e. video frames are divided in tiles) [Brandenburg: col. 20, line 4 ]; (i.e. whereby the tile is the image region of (encompassed by) video frames) [Brandenburg: col. 10, line 31-32])  and/or a distribution of intensity values in the tile (i.e. color distribution) [Holmes: para. 1851].
Holmes, Hunt, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 31, wherein the data processing device (20) is configured to calculate for each corresponding tile a respective color and/or intensity histogram and compare the calculated color and/or intensity histograms to determine the presence of a sample in the sample container (10); wherein a color and/or intensity histogram of a tile comprises a distribution of color values in the tile and/or a distribution of intensity values in the tile.
However, in the same field of endeavor Bradski further discloses the claim limitations and the deficient claim limitations as follows:
 (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] and (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image]  (i.e. a color histogram may be generated based on the captured image) [Bradski: col. 90, line 8-9; Fig. 33:  Generate a color histogram of the image] 
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, and Brandenburg with Bradski to program the system to compute color histogram.  
Therefore, the combination of Holmes, Hunt, and Brandenburg with Bradski will enable the system create topological map from the color histogram [Bradski: col. 88, line 39-40]. 

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Holmes (US Patent Application Publication 2016/0216286 A1), (“Holmes”), in view of Hunt et al. (US Patent 10,110,854 B2), (“Hunt”),  in view of Brandenburg et al. (US Patent 10,715,843 B2), (“Brandenburg”),  in view of Chubarev et al. (US Patent Application Publication 2014/0142959 A1), (“Chubarev”).
Regarding claim 33, Holmes, Hunt, and Brandenburg meet the claim limitations as set forth in claim 31.Holmes and Brandenburg further meet the claim limitations as follow.
The system of claim 31 (i.e. ) [Holmes: para. 0041], wherein the data processing device (20) is configured to ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]; (i.e. a processor on the image capture device) [Holmes: para. 0163])
calculate (i.e. computing) [Holmes: para. 1837] a changing frequency of the at least two corresponding tiles (i.e. FIG. 1B depicts a plurality of tiled video frames 1201-m i.e. video frames divided in a plurality of tiles 1221-4 (in this particular example four tiles)) [Brandenburg: col. 19, line 9-11] and determine the presence of a sample (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in the sample container ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]) based on the changing frequency.  
Holmes, Hunt, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 31, wherein the data processing device (20) is configured to calculate a changing frequency of the at least two corresponding tiles and determine the presence of a sample in the sample container based on the changing frequency.
In the same field of endeavor Chubarev further discloses the order between moving sample operation and capturing sample operation as follow:
(i.e. The direct search technique involves comparing each tile of the time-frequency grid) [Chubarev: para. 0015] (i.e. A variety of statistical analysis techniques may be used, including a direct search technique and a fast Fourier transform (FFT) technique. The direct search technique involves comparing each tile of the time-frequency grid with a library of patterns to determine whether a pattern exists. The direct search technique searches all possible values for some of the subband parameters and then performs either a cross-correlation analysis or a minimum difference analysis of synthesized sinusoids) [Chubarev: para. 0015].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, and Brandenburg with Chubarev to program the system to implement a statistical analysis technique that uses a Fast Fourier transform.  
Therefore, the combination of Holmes, Hunt, and Brandenburg with Chubarev will enable the system to determine a result based on the minimum difference analysis [Chubarev: para. 0015].

Regarding claim 34, Holmes, Hunt, and Brandenburg meet the claim limitations as set forth in claim 33.Holmes and Brandenburg further meet the claim limitations as follow.
The system of claim 33 (i.e. ) [Holmes: para. 0041], wherein the data processing device (20) is configured ((i.e. a general purpose microprocessor) [Holmes: para. 1889]; (i.e. a processor) [Holmes: para. 0123]; (i.e. a processor on the image capture device) [Holmes: para. 0163]) to determine that a sample is (i.e. A method of detecting presence or concentration of an analyte suspected to be present in a biological sample) [Holmes: para. 0041] in the sample container (10) ((i.e. cells may be in a microscopy cuvette or slides) [Holmes: para. 0397]; (i.e. The test strips may have different samples therein) [Holmes: para. 1027]; (i.e. The sample in each chamber) [Holmes: para. 0439];  (i.e. a portion of the sample into the centrifuge) [Holmes: para. 0233]; (i.e. sample holder) [Holmes: para. 1339]; (i.e. a tip) [Holmes: para. 0865]; (i.e. a pipette) [Holmes: para. 0897]; (i.e. a centrifuge) [Holmes: para. 0625]) if the changing frequency is within a predefined range.
Holmes, Hunt, and Brandenburg do not explicitly disclose the following claim limitations (Emphasis added).
The system of claim 33, wherein the data processing device (20) is configured to determine that a sample is in the sample container (10) if the changing frequency is within a predefined range.
In the same field of endeavor Chubarev further discloses the order between moving sample operation and capturing sample operation as follow:
if the changing frequency within a predefined range (i.e. In general, sub band parameters in each tile are estimated using a Fourier-transform based approach to determine whether a pattern for reconstructing the high frequency range exists) [Chubarev: para. 0015].
It would have been obvious to one with an ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Holmes, Hunt, and Brandenburg with Chubarev to program the system to implement a statistical analysis technique that uses a Fast Fourier transform.  
Therefore, the combination of Holmes, Hunt, and Brandenburg with Chubarev will enable the system to determine a result based on the minimum difference analysis [Chubarev: para. 0015].


Allowable Subject Matter
43.      Claims 8-10, 25, 28-29, and 35-36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This objection is given with a condition that all other objections and rejections of related claims are addressed. 
44.       Each of above identified claims is a last dependent claim in a chain of three or four claims. The above identified claims recite specific operations that perform on specific data to compute unique parameters.  There is no articulate reasoning to combine the prior arts to arrive in the context of the claim inventions.

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /Philip P. Dang/Primary Examiner, Art Unit 2488